Citation Nr: 9911861	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued a 30 
percent evaluation for the service-connected sarcoidosis.


FINDING OF FACT

The veteran's disability from sarcoidosis is manifested by 
subjective complaints of shortness of breath on exertion with 
no clinical findings of severe ventilatory impairment, marked 
impairment of health, or such pulmonary involvement as to 
require systemic, high-dose, therapeutic corticosteroids for 
control.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for service-connected sarcoidosis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6846 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

A.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 30 percent for 
sarcoidosis is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to the claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran was originally granted 
service connection for sarcoidosis in an April 1976 rating 
decision and a 10 percent disability was assigned by analogy 
to 38 C.F.R. § 4.97, Diagnostic Code 6802.  In a June 1978 
rating decision, the RO reduced the veteran's sarcoidosis 
from 10 percent to noncompensably disabling, and in a 
September 1993 rating decision, the RO assigned a 30 percent 
disability evaluation.  

Initially, the RO evaluated the sarcoidosis by analogy to 
unspecified pneumoconiosis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6802.  Under that diagnostic code, (prior to 
October 7, 1996), a 30 percent evaluation was warranted where 
there was evidence of moderate unspecified pneumoconiosis 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent evaluation was assigned for severe unspecified 
pneumoconiosis with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent evaluation was warranted for 
pronounced unspecified pneumoconiosis with extensive lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor which producing 
total incapacity.  

Effective October 7, 1997, the regulations pertaining to the 
evaluation of respiratory disorders were revised and 
sarcoidosis was given its own code pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6846..  Under that code, sarcoidosis 
with pulmonary involvement with persistent symptoms requiring 
chronic low-dose (maintenance) or intermittent 
corticosteroids is rated 30 percent disabling.  A 60 percent 
rating is assigned for sarcoidosis with pulmonary involvement 
requiring systemic high-dose (therapeutic) corticosteroids 
for control.  Sarcoidosis manifested by cor pulmonale, or by 
cardiac involvement with congestive heart failure, or by 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment is rated 100 percent disabling.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that, when there has been a 
change in an applicable stature or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so. Accordingly, with respect to 
claims involving ratings for respiratory disorders that were 
pending on October 7, 1996, it is necessary to determine 
whether the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by- case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation. Second, the Board must apply the more favorable 
provision to the facts of the case.

B.  Factual Background

VA medical records, dating from December 1992 to January 
1995, pertinently reflect that the veteran was seen in April 
1993 for iritis with a history of ocular sarcoid.  In July 
1993, the veteran was seen for a skin lesion on the neck and 
it was noted that he had a history of ocular sarcoid.  The 
veteran reported that he had had a pain in the area of the 
right side of the neck for the previous two weeks, which was 
found not to have been pruritic.  On examination, there was a 
moderate sized dark patch of the right supraclavicular are 
with a follicular component.  The assessment of the examiner 
was a skin lesion, which might have been a manifestation of 
sarcoid.  It was noted that the veteran might have needed 
systemic or at least intralesional steroids and he was 
diagnosed as having sarcoidosis.  In February 1994, the 
veteran was seen in the Eye Clinic and a history of left eye 
iritis was noted.  On examination, his retina was normal and 
there was no evidence of any exudates or active inflammation.  
The vetera was noted to have been very photophobic.  The 
examiner felt that the veteran's complaint of decreased 
vision was functional in nature.  Later in February 1994, the 
veteran complained of gastrointestinal issues and of a 
burning and an acidy feeling in the stomach.  A history of an 
earlier ulcer was reported and medication was prescribed.  In 
early March 1994, the veteran was seen for bloating of the 
stomach which was found to have been secondary to medication.  

In late March 1994, the veteran was admitted to the VA 
Medical Center in Minneapolis, Minnesota, for substernal 
chest pain which radiated into his left shoulder, which was 
associated with shortness of breath.  The veteran indicated 
that the first episode of chest pain occurred two days 
previously at work and that he had not been exerting himself.  
He reported that it lasted about five minutes and then 
resolved, and that there was no associated nausea, vomiting, 
diaphoresis or palpitations.  The veteran reported that his 
second episode occurred the morning of admission and that 
prior to admission, he was able to do all activities without 
any difficulty.  His cardiac risk factors included a positive 
family history.  The veteran also complained of sensitivity 
of light to his eyes and that he had had swelling and diffuse 
lower extremity pain and weakness during the previous week.  

On examination in March 1994, the veteran was in no acute 
distress and appeared to have been well-nourished.  His 
pupils were equal, round and reactive to light and his neck 
was supple with lymphadenopathy.  Carotids were found to have 
been without bruits.  His heart had a regular rate and 
rhythm, normal S1 and S2 without murmurs, rubs or gallops.  
There was no evidence of any jugular venous distention.  His 
lungs were clear to auscultation and his abdomen was non-
tender, non-distended, with normoactive bowel sounds and 
negative rebound guarding.  His extremities were without 
cyanosis, clubbing or edema.  There was 2+ bilaterally 
dorsalis pedis pulse.  There was no evidence of any edema or 
joint swelling but there was some diffuse myalgias in the 
lower extremities to palpation.  A neurological examination 
was normal with the exception of some mild weakness in the 
bilateral lower extremities to 4/5 secondary to pain.  An 
electrocardiogram revealed a normal sinus rhythm and no 
ischemic changes.  A rheumatology consult was obtained and it 
was indicated that the veteran had complained of diffuse 
arthralgias and myalgias since 1975.  

On examination during the rheumatology consult, the veteran 
had diffuse tenderness in all the joints, muscle and bones.  
However, there was no evidence of any synovitis, effusion or 
bony abnormality.  Therefore, the examiner felt that the 
clinical findings were inconsistent and it was noted that the 
veteran had been overactive and demonstrative during the 
examination.  The examination and lab work revealed no 
objective evidence of any active rheumatologic disease.  The 
veteran's sedimentation rate was at zero percent and there 
was no evidence of any active sarcoidosis.  The examiner 
indicated that even if active sarcoidosis was found, a four 
day work week would probably not be indicated.  The veteran 
was instructed to stop using the Prednisone ophthalmic drops 
unless it was prescribed by a physician.  

A VA January 1995 VA examination report reflects that the 
veteran had worked in construction and had performed office 
work, and that he was then currently employed four hours a 
day with a temporary employment agency.  The veteran's 
average weight was reported to have been 220 pounds with the 
veteran having weighed 209 pounds the day of the examination.  
A history of sarcoidosis was reported.  An examination of the 
various bodily systems were reported to have been normal with 
the exception of some acute arthralgia in the right hand.  
The veteran was diagnosed as having sarcoidosis and acute 
arthralgias of the right hand.  

During a February 1995 hearing at the RO in St. Paul, 
Minnesota, the veteran reported having had swelling and 
aching in his joints.  He reported that he took Prednisone 
drops for his eyes and that he had had a lesion removed from 
his eyes.  He testified that he could only walk a short 
distance and then he would develop shortness of breath.  The 
veteran reported that prior to the hearing, he was able to 
walk for about 10 to 15 minutes.  He related that after he 
climbed one flight of stairs, he would feel drained and 
experience a loss of energy.  The veteran testified that he 
then worked for a temporary agency part-time performing light 
office work.    

VA progress notes, dated in February and March 1995, reflect 
that the veteran complained of swelling of the ankles, legs, 
knees, hands and fingers and of pain in his shoulders and 
arms.  On examination, the veteran's right hand revealed mild 
swelling of the metacarpophalangeal and distal 
interphalangeal joints; otherwise, a joint examination was 
un-remarkable.  However, the examiner indicated that the 
veteran dramatically expressed pain on palpation or movement 
of any joint, but was then able to walk out of the room 
without any difficulty.  The assessment of the examiner was 
joint pain, the etiology of which was unclear.  The examiner 
indicated that the veteran had been eager to have his 
symptoms called sarcoidosis, (as he had in the past), but 
that that was not clear.  The examiner felt that the veteran 
was a poor historian, articulate and not particularly honest 
during the examination.  In March 1995, the veteran was seen 
for complaints of abdominal pains.  The assessment of the 
examiner was questionable peptic ulcer disease.  

A February 1997 Orthopedic examination report reflects that 
the examiner had reviewed the veteran's entire claims file 
prior to the examination.  The veteran's history of 
sarcoidosis was reported.  The veteran related that he had 
been unemployed for one and a half years and that his last 
job was with the United States Postal Service.  On 
examination in February 1997, the veteran weighed 223 pounds, 
his maximum weight was reported to have been 224 pounds.  The 
veteran's blood pressure was 120/70.  The examiner noted that 
the veteran was a moderate height and body size with a slight 
abdominal obesity.  The veteran's skin did not exhibit any 
abnormality.  No lymphadenopathy was detected, but there was 
a surgical scar on the medial aspect above the right clavicle 
measuring approximately four centimeters in the extent at the 
site of the supraclavicular mode biopsy.  There was prominent 
puncta of the lacrimal duct on the upper medial eyelid at the 
site of prior eyelid surgery.  The eyes were moist and 
appeared normal.  The veteran's lungs were clear with no 
evidence of any wheezes, rales or rubs.  His cardiac rhythm 
was regular without any murmur or gallop and of a normal 
size.  The abdomen was protuberant without any obvious 
organomegaly.  On examination of the right hand, there was no 
evidence of any abnormality.  The veteran had normal grip 
strength and range of motion of all joints in the hands and 
wrist were normal.  A pulmonary function test revealed 
acceptable pulmonary function.  The assessment of the 
examiner was pulmonary sarcoidosis, by history, with hilar 
adenopathy verified by supraclavicular lymph or scalene 
lymphnode biopsy in 1975, progressive bronchospasm of adult 
onset, arthralgias of hand, dry eyes, attributed to 
sarcoidoses and status-post tear duct surgery of the right 
upper eyelid 1992. 

A February 1997 Visual examination report reflects that the 
veteran had peripunctal pigmentation with slight swelling of 
the peripunctal area.  The conjunctiva was moderately 
pigmented with the patchy pigmentation extending superiorly 
4.0 to 5.0 millimeters above the right upper eyelid punctum.  
The slit lamp examination was otherwise unremarkable.  A 
fundus examination demonstrated cup to disk ratio of 0.4 in 
the right eye and 0.3 in the left eye.  Intraocular pressure 
was 13 in each eye.  The impression of the examiner was 
pigmented lesion of the right upper eyelid, probable nevus 
and a history of sarcoidosis with no sequelae. 

VA medical records, dating from 1997 to 1998, reflect that 
the veteran complained of abdominal pains associated with a 
gastric ulcers, hyperpigmented areas on the right axilla, 
cervical and thoracic strain, right eye pain and other 
disorders

Statements submitted by Bruce James Bergeson and Mary A. 
Williams, dated in July 1998, reflects that the veteran was 
severely restricted in his daily activities as a result of 
his service-connected sarcoidosis and other un-related 
disorders.

A Report of Contact, prepared by C. Jones of the Vocational 
Rehabilitation and Counseling section of the St. Paul VA 
Regional Office and Insurance Center, dated in July 1998, 
reflects that the veteran had last worked for a temporary 
placement agency in January 1998.  Prior to that, the veteran 
had performed clerical support, data entry and light 
industrial work.  The veteran reported that during his most 
recent position with various temporary placement agencies, he 
would stand for about an hour and sit about eight hours.  He 
reported that documents were carried from one location to 
another and did not exceed five pounds.  

C.  Analysis

The Board has reviewed the record and finds that an increased 
evaluation for the service-connected sarcoidosis is not 
warranted under either the prior or amended regulations.  In 
the context of evaluating the sarcoidosis under both sets of 
criteria, the Board observes that while the veteran has 
testified that he has shortness of breath on exertion, during 
a recent February 1997 VA examination, there was no evidence 
of any severe ventilatory impairment as the veteran's lungs 
were shown to have been clear and without any evidence of any 
wheezes, rales or rubs.  Indeed, pulmonary function tests 
revealed acceptable pulmonary function.  In addition, recent 
VA medical records, dating from 1992 to 1998, do not reflect 
that the veteran's health was markedly impaired.  In this 
regard, the veteran's heart and blood pressure were normal 
and his weight was stable.  Furthermore, during the February 
1997 VA examination, the veteran was diagnosed as only having 
a history of sarcoidosis, and prior VA medical records 
reflect inconsistent clinical findings with respect to the 
extent of the veteran's degree of disability.  In this 
regard, when examined by VA in February 1995, the examiner 
indicated that while the veteran dramatically expressed pain 
on palpation or movement of any joint, he was able to walk 
out of the room without any difficulty.  Indeed, the examiner 
felt that the veteran, while articulate, was not particularly 
honest with respect to his symptoms.  Finally, there is no 
clinical evidence which reflects that the veteran has 
required the continued use of high dose, therapeutic 
corticosteroids.  In this regard, while the veteran had been 
using Prednisone ophthalmic drops for his eyes in 1995, he 
was instructed to stop unless it was prescribed by a 
physician.  

In light of the foregoing, the Board that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for the service-connected sarcoidosis under both the 
former and revised sets of criteria.

The evidence is not so evenly balanced as to raise doubt 
regarding any material issue.  38 U.S.C.A. § 5107(b).

II.  Extraschedular Considerations

The Board's decision in this case is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  There is no indication from the record, 
including the lay evidence, that the veteran's service-
connected disability has markedly interfered with earning 
capacity or employment status beyond that interference 
contemplated by the assigned evaluation, and there also is no 
indication that this disorder has necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds no basis for a remand for compliance with the 
procedures for the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

An evaluation in excess of 30 percent for sarcoidosis is 
denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

